DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-7 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Miyata (Patent No. US 9,449,987 B1) in view of Hopkins et al. (PG Pub. No. US 2020/0119038 A1) and Wang et al. (PG Pub. No. US 2016/0343612 A1).
Regarding claim 1, Miyata teaches a method of forming a 3-D NAND device on a substrate, the method comprising: 
depositing a bilayer structure (1000, including alternating layers 32/43) on a semiconductor substrate (8), wherein the bilayer structure comprises alternating layers of an oxide layer (col. 6 lines 53-55) and a nitride layer (col. 7 lines 15-17); 
etching a channel hole (49) in the bilayer structure (fig. 19) with a first chemical (col. 20 lines 26-28: etching of 49 comprises a chemical reaction, and therefore implicitly includes at least one chemical); 
depositing a liner on a side of the bilayer structure within the channel hole (col. 20, lines 41-43: liner, not shown, formed within hole 49); 
depositing a plug fill in the channel hole (col. 20 lines 35-36 & fig. 20: 59 formed in 49), the plug fill comprising at least one of: 
a silicon germanium plug (col. 20 lines 50-51) or 
a graded germanium plug; 
polishing the plug fill (col. 20 lines 66-67: CMP); 
etching the plug fill with a second chemical (col. 25 lines 5-12); and 
removing the liner (col. 25 lines 14-20); 

wherein the step of depositing the plug fill in the channel hole comprises: 
depositing a layer of silicon germanium or a graded germanium in the channel hole to form the plug fill (col. 20 lines 35-36 & fig. 20: 59 formed in 49); 
and 
pinching of a top of the layer, wherein the pinching of the top of the layer encloses a void in the plug fill (col. 20 lines 59-61: 59 formed with a cavity, which implicitly comprises a pinched portion of plug layer material), a size of the void being controlled by the depositing of the layer (col. 20 lines 69-61: formation of cavity in 59 controlled by the method of deposition).
Miyata further teaches the plug fill is formed by chemical vapor deposition (col. 20 lines 55-59), the liner comprises a dielectric material layer such as a silicon oxide layer, a silicon nitride layer, a dielectric metal oxide layer, or a stack thereof (col. 20 lines 45-48), and is removable by an etch process that is selective to the materials of the first alternating stack (col. 25, lines 16-19).  
Miyata is silent to the step of depositing the plug fill in the channel hole comprises etching back a portion of the layer in the channel hole to create the void in the plug fill, pinching of a top of the layer after etching back a portion of the layer, a size of the void being controlled by the etching back the portion of the layer, and depositing the liner on a top of the bilayer structure.
Hopkins teaches a method of forming a 3-D NAND device, including forming a hole (¶ 0059: 232, corresponding to 49 of Miyata) in a bilayer structure (¶ 0043: 108, corresponding to 1000 of Miyata), and forming a liner (¶ 0060: 340, corresponding to liner of Miyata) on a top of the bilayer structure and on a side of the bilayer structure within the channel hole (¶ 0062 & fig. 3: 340 formed on top of 108 and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the liner of Miyata to deposit on a top of the bilayer structure, as a means to form a conformal liner layer (Hopkins, ¶ 0060), ensuring complete coverage of the channel hole for protection of the materials in the bilayer stack (108 of Hopkins, 1000 of Miyata).
Miyata in view of Hopkins is silent to the step of depositing the plug fill in the channel hole comprising etching back a portion of the layer in the channel hole and pinching of a top of the layer after the etching back the portion of the layer.
Wang teaches a method of depositing a plug fill in a hole (¶ 0094 & fig. 6: plug 653 formed in hole 105, similar to the plug structure of Miyata), the plug formed by chemical vapor deposition and comprising a void (¶ 0094 & fig. 6: 657, similar to cavity of Miyata), the method of depositing the plug fill in the hole comprising:
depositing a layer of plug material in the hole to form the plug fill (¶ 0094 & top middle image of fig. 6: first portion of 653 formed in hole 105);
etching back a portion of a layer in the channel hole to create a void in the plug fill (¶ 0103 & bottom left image of fig. 6: removal of inhibited portion 655 includes an etch step to form enlarged void in 653); and
after the etching back the portion of the layer, pinching of a top of the layer (¶¶ 0094-0095 & bottom middle image of fig. 6: subsequent deposition forms pinched-off void 657), wherein the pinching of the top of the layer encloses the void in the plug fill (¶ 0094: pinch-off region creates void 657, similar to cavity of Miyata), a size of the void being controlled by the etching back the portion of the layer (¶ 0094: size of seam/void 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the void formation of Miyata in view of Hopkins with the deposition sequence of Wang, as a means to reduce the problem of coring during CMP (Wang, ¶ 0094), preventing trapping of impurities during subsequent process steps (Wang, ¶ 0039).
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the conformal structure of Hopkins is suitable to provide the protective liner of Miyata, with no change in the no change in the function of etch selectivity relative to a bilayer stack.

Regarding claim 3, Miyata in view of Hopkins and Wang teaches the method of claim 1, wherein the plug fill comprises silicon germanium, and wherein a germanium content in the plug fill ranges from 1 % to 100% (Miyata, col. 20 lines 50-51: 59 comprises germanium, which is SiGe with 100% germanium content, or silicon germanium alloy.  Therefore the material disclosed by Miyata includes germanium content implicitly overlapping the claimed range of “from 1% to 100%”).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Miyata in view of Hopkins and Wang teaches the method of claim 1, wherein the pinching of the top of the layer comprises depositing at least one of: 
germanium; 
silicon; or 
silicon-germanium alloy (Miyata, col. 20 lines 59-61: 59 formed with a cavity, which implicitly comprises a pinched portion of plug layer material); 

Regarding claim 6, Miyata in view of Hopkins and Wang teaches the method of claim 1, wherein the second chemical comprises at least one of: 
hydrogen chloride (HCl);
hydrogen fluoride (HF); 
hydrobromic acid (HBr); 
ammonium hydroxide; 
hydrogen peroxide (Miyata, col. 25 lines 11-12);
water; 
thyroxine 5-deiodinase;
nitric acid (HN03);
(trimethylsilyl)dimethylhydrazine (TDMH); or 
a combination of any of the above.

Regarding claim 7, Miyata in view of Hopkins teaches the method of claim 1, wherein the step of polishing the plug fill comprises chemical mechanical polishing (CMP) (Miyata, col. 20 lines 66-67).

Regarding claim 11, Miyata in view of Hopkins and Wang teaches an apparatus for forming a 3-D NAND device, wherein the apparatus is configured to perform the method of claim 1 (implicit: method of Miyata performed by at least one apparatus).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins and Wang as applied to claim 1 above, and further in view of Guillorn et al. (PG Pub. No. US 2019/0393304 A1).
Regarding claim 2, Miyata in view of Hopkins and Wang teaches the method of claim 1, comprising a liner (Miyata, col. 20, lines 41-48 & figs. 19-20: dielectric liner, not shown, formed within hole 49 before forming 59), and germanium or silicon germanium plug fill (Miyata, col. 20 lines 50-51: 59 may include a semiconductor material such as germanium or a silicon-germanium alloy).  Miyata in view of Hopkins and Wang further teaches the liner is selective to the materials of the first alternating stack (Miyata, col. 25, lines 16-19), and liner materials including germanium and silicon germanium (Hopkins, ¶ 0061: 340 may comprise germanium (Ge) or silicon germanium (SiGe)).
Miyata in view of Hopkins and Wang does not teach wherein the liner comprises at least one of: 
germanium oxide; 
germanium (Ge);
silicon germanium (SiGe); 
germanium nitride (GeN); or 
pure silicon (Si).  
Guillorn teaches a method of selectively removing a sacrificial dielectric isolation layer (similar to the liner materials of Miyata and/or Hopkins), a germanium content of select SiGe layers are at a differential of at least 25 atomic percent relative to other SiGe layers, wherein higher content 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric liner of Miyata in view of Hopkins and Wang with germanium, as a means to optimize the selectivity of the dielectric liner relative to other layers with lower germanium content (Guillorn, ¶ 0023).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the germanium-containing dielectric material of Guillorn is suitable to provide the liner removal selectivity of Miyata in view of Hopkins.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins and Wang as applied to claim 1 above, and further in view of Wang et al. (PG Pub. No. US 2019/0362970 A1, hereinafter referred to as ‘Wang-970’).
Regarding claim 5, Miyata in view of Hopkins and Wang teaches the method of claim 1, comprising etching a channel hole (Miyata, 49) in a bilayer structure (Miyata, 1000) with a first chemical (Miyata, col. 20 lines 26-28: etching of 49 comprises a chemical reaction, and therefore implicitly includes at least one chemical).  Miyata in view of Hopkins and Wang further teaches an exemplary etching process comprises a reactive ion etch (Miyata, col. 20 lines 28-29), and exposes a surface of silicon substrate 10 (Miyata, col. 19 lines 22-23 and fig. 19).
Miyata in view of Hopkins and Wang is silent to wherein the first chemical comprises at least one of: 
hydrofluoric acid (HF), hydrochloric acid (HCl), hydrofluoric acid (HF), hydrobromic acid (HBr), or a combination of the foregoing.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel hole etching process of Miyata in view of Hopkins and Wang to further include hydrofluoric acid, as a means to clean native oxide and/or a damaged layer (Wang-970, ¶ 0037: 117), improving the substrate interface for subsequent processing. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins and Wang as applied to claims 1 and 4 above, and further in view of Chen et al. (PG Pub. No. US 2019/0319100 A1).
Regarding claim 8, Miyata in view of Hopkins and Wang teaches the method of claim 1, wherein the step of depositing the plug fill in the channel hole further comprises an in-situ doping with a dopant, the dopant comprising at least one of: 
germanium (Ge) (Miyata, implicit: 59 comprises germanium); 
gallium (Ga); 
boron (B); 
phosphorous (P); 
arsenic (As); or 
aluminum (Al).
Miyata in view of Hopkins and Wang further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).

Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, corresponding to the material of Miyata), the deposition comprising chemical vapor deposition which introduces germanium dopant in an in-situ manner (¶ 0074: silicon-germanium alloy layer 602 formed by a conformal deposition method employing a germanium precursor, which is introduced in-situ).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the in-situ deposition of Chen to form the plug fill of Miyata in view of Hopkins and Wang, as a means to optimize process efficiency by minimizing the number of process steps for forming the conformal silicon germanium layer.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 9, Miyata in view of Hopkins and Wang teaches the method of claim 4, comprising a step of depositing the plug fill in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 49).  Miyata in view of Hopkins and Wang further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).

silane;
disilane; 
trisilane; 
chlorosilane; 
dichlorosilane; 
trichlorosilane; 
tetrachlorosilane; 
neopentasilane; 
methylsilane; 
dimethylsilane; 
trimethylsilane; 
tetramethylsilane; or 
a combination of the foregoing.
Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, corresponding to the material of Miyata), the deposition process comprising chemical vapor deposition which introduces a precursor comprising silane, disilane, or dichlorosilane (¶ 0074).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silane precursor of Chen to form the plug fill of Miyata in view of Hopkins and Wang, as a means to provide a conformal silicon germanium layer (Chen, ¶ 0074).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  

Regarding claim 10, Miyata in view of Hopkins and Wang teaches the method of claim 4, comprising a step of depositing the plug fill in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 49).  Miyata in view of Hopkins and Wang further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).
Miyata in view of Hopkins and Wang is silent to wherein the step of depositing the plug layer in the channel hole comprises flow of a germanium precursor, the germanium precursor comprising at least one of: 
germane; 
digermane; 
dichlorogermane; 
trichlorogermane; 
tetrachlorogermane; 
germanium alkoxide; or 
a combination of the foregoing.
 Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, similar to the material of Miyata), the deposition process comprising chemical vapor deposition which introduces a germanium precursor comprising germane or digermane (¶ 0074).

Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins and Wang as applied to claim 11 above, and further in view of Falster et al. (PG Pub. No. US 2014/0187022 A1).
Regarding claim 12, Miyata in view of Hopkins and Wang teaches the apparatus of claim 11, comprising an apparatus configured to perform at least one of: depositing a bilayer structure, chemically etching a channel hole in the bilayer structure, depositing a liner on a side of the bilayer structure, depositing a germanium plug fill in the channel hole, polishing the plug fill, etching the plug fill, and removing the liner (see the rejections of claims 1 and 11 above: the method of claim 1 implicitly requires at least one apparatus).
Miyata in view of Hopkins and Wang is silent to wherein the apparatus comprises at least one of: 
a vertical furnace system; 
a batch reactor system; or 
a single wafer reactor system.
Falster teaches a chemical vapor deposition apparatus configured to deposit silicon germanium (corresponding to the plug fill material of Miyata), the apparatus comprising a single-wafer or a multiple-wafer batch reactor (¶ 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Miyata in view of Hopkins and Wang to comprise the reactor of Falster, as a means to optimize manufacturing efficiency by providing a means for simultaneously processing a plurality of substrates with the plug fill material of Miyata.
Furthermore, the Examiner notes that claims 11 and 12 are directed to a different statutory category (machines) than claims 1-10 (processes).  The Applicant is reminded that a process and an apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process. 
If the Applicant disagrees with the Examiner’s assertion that the apparatus of Falster is an obvious variation to that of Miyata and/or Hopkins, any evidence made of record showing the inventions to be non-obvious variants would be an admission that the process as claimed can be practiced by another materially different apparatus.  In this case, the application may be subject to a restriction/election requirement.  See MPEP § 806.05(e).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Wang and Xin et al. (Patent No. US 9,559,051 B1).
Regarding claim 13
depositing a bilayer structure (1000, including alternating layers 32/43) on a semiconductor substrate (8); 
etching a channel hole (49) in the bilayer structure (fig. 19); 
depositing a liner on a side of the bilayer structure within the channel hole (col. 20, lines 41-43: liner, not shown, formed within hole 49); 
depositing a plug fill in the channel hole (col. 20 lines 35-36 & fig. 20: 59 formed in 49), the plug fill comprising at least one of: 
a silicon germanium plug (col. 20 lines 50-51) or 
a graded germanium plug; 
wherein the step of depositing the plug fill in the channel hole comprises: 
depositing a layer of silicon germanium or a graded germanium in the channel hole (col. 20 lines 35-36 & fig. 20: silicon germanium 59 deposited in 49).
Miyata further teaches the plug fill is formed by chemical vapor deposition (col. 20 lines 55-59) and comprises a void (col. 20 lines 59-61: 59 formed with a cavity).
Miyata is silent to the step of depositing the plug fill in the channel hole further comprising:
etching back a portion of the layer in the channel hole; and 
after the etching back the portion of the layer, pinching of a top of the layer, wherein the pinching of the top of the layer creates a void in the plug fill.
Wang teaches a method of depositing a plug fill in a hole (¶ 0094 & fig. 6: plug 653 formed in hole 105, similar to the plug structure of Miyata), the plug formed by chemical vapor deposition and comprising a void (¶ 0094 & fig. 6: 657, similar to cavity of Miyata), the method of depositing the plug fill in the hole comprising:
depositing a layer of plug material in the hole (¶ 0094 & fig. 6: first portion of 653 formed in hole 105);
etching back a portion of a layer in the channel hole (¶ 0103: etching forms inhibited portion 655); and
after the etching back the portion of the layer, pinching of a top of the layer (¶¶ 0094-0095 & fig. 6: deposition continues until the hole is filled, including pinch-off point at top of hole), wherein the pinching of the top of the layer creates a void in the plug fill (¶ 0094: pinch-off region creates void 657, similar to cavity of Miyata).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the void formation of Miyata with the deposition sequence of Wang, as a means to reduce the problem of coring during CMP (Wang, ¶ 0094), preventing trapping of impurities during subsequent process steps (Wang, ¶ 0039).
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the conformal structure of Hopkins is suitable to provide the protective liner of Miyata, with no change in the no change in the function of etch selectivity relative to a bilayer stack.
Miyata in view of Wang does not teach pinching off the top of the layer by deposition of a material differing from the layer in the channel hole and selected from the group consisting of germanium, silicon, and a silicon-germanium alloy.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the pinching off of Miyata in view of Wang with the material of Xie, as a means to provide pinch-off material extending substantially over the entire via opening, while leaving below a void within the via opening (Xin, col. 4 lines 25-27).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  In the instant case, the material of Xin is suitable to pinch off a plug fill void.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Wang as applied to claim 13 above, and further in view of Guillorn.
Regarding claim 14, Miyata in view of Wang and Xin teaches the method of claim 13, comprising a liner (Miyata, col. 20, lines 41-48 & figs. 19-20: dielectric liner, not shown, formed within hole 49 before forming 59), and germanium or silicon germanium plug fill (Miyata, col. 20 lines 50-51: 59 may include a semiconductor material such as germanium or a silicon-germanium alloy).  Miyata in view of Wang further teaches the liner is selective to the materials of the first alternating stack (Miyata, col. 25, lines 16-19).
Miyata in view of Wang and Xin does not teach wherein the liner comprises at least one of: 
germanium oxide; 
germanium (Ge);
silicon germanium (SiGe); 
germanium nitride (GeN); or 
pure silicon (Si).  
Guillorn teaches a method of selectively removing a sacrificial dielectric isolation layer (similar to the liner materials of Miyata), a germanium content of select SiGe layers are at a differential of at least 25 atomic percent relative to other SiGe layers, wherein higher content germanium layers including the epitaxially grown sacrificial dielectric isolation layer can be selectively removed (¶ 0023).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric liner of Miyata in view of Wang and Xin with germanium, as a means to optimize the selectivity of the dielectric liner relative to other layers with lower germanium content (Guillorn, ¶ 0023).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the germanium-containing dielectric material of Guillorn is suitable to provide the liner removal selectivity of Miyata in view of Wang and Xin.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Wang and Xin as applied to claim 13 above, and further in view of Chen.
Regarding claim 16, Miyata in view of Wang and Xin teaches the method of claim 13, wherein the step of depositing the plug fill in the channel hole further comprises an in-situ doping with a dopant, the dopant comprising at least one of: 
germanium (Ge) (Miyata, implicit: 59 comprises germanium); 
gallium (Ga); 
boron (B); 
phosphorous (P); 
arsenic (As); or 
aluminum (Al).
Miyata in view of Wang and Xin further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).
Miyata in view of Wang and Xin is silent to the deposition process including introducing the dopant in an in-situ manner.
Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, corresponding to the material of Miyata), the deposition comprising chemical vapor deposition which introduces germanium dopant in an in-situ manner (¶ 0074: silicon-germanium alloy layer 602 formed by a conformal deposition method employing a germanium precursor, which is introduced in-situ).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the in-situ deposition of Chen to form the plug fill of Miyata in view of Wang and Xin, as a means to optimize process efficiency by minimizing the number of process steps for forming the conformal silicon germanium layer.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 17, Miyata in view of Wang and Xin teaches the method of claim 13, comprising a step of depositing the plug fill in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 
Miyata in view of Wang and Xin is silent to wherein the step of depositing the plug layer in the channel hole comprises flow of a silane precursor, the silane precursor comprising at least one of: 
silane;
disilane; 
trisilane; 
chlorosilane; 
dichlorosilane; 
trichlorosilane; 
tetrachlorosilane; 
neopentasilane; 
methylsilane; 
dimethylsilane; 
trimethylsilane; 
tetramethylsilane; or 
a combination of the foregoing.
Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, corresponding to the material of Miyata), the deposition process comprising chemical vapor deposition which introduces a precursor comprising silane, disilane, or dichlorosilane (¶ 0074).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silane precursor of Chen to form the plug fill of Miyata in view of Wang and Xin, as a means to provide a conformal silicon germanium layer (Chen, ¶ 0074).


Regarding claim 18, Miyata in view of Wang and Xin teaches the method of claim 13, comprising a step of depositing the plug fill in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 49).  Miyata in view of Wang and Xin further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).
Miyata in view of Wang and Xin is silent to wherein the step of depositing the plug layer in the channel hole comprises flow of a germanium precursor, the germanium precursor comprising at least one of: 
germane; 
digermane; 
dichlorogermane; 
trichlorogermane; 
tetrachlorogermane; 
germanium alkoxide; or 
a combination of the foregoing.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the germanium precursor of Chen to form the plug fill of Miyata in view of Wang and Xin, as a means to provide a conformal silicon germanium layer (Chen, ¶ 0074).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Lu et al. (PG Pub. No. US 2015/0294978 A1).
Regarding claim 19, Miyata teaches a method of forming a device on a substrate, the method comprising: 
depositing a bilayer structure (1000, including alternating layers 32/43) on a semiconductor substrate (8), wherein the bilayer structure comprises alternating layers of an oxide layer (col. 6 lines 53-55) and a nitride layer (col. 7 lines 15-17); 
etching a channel hole (col. 12 lines 33-44: 49) in the bilayer structure (fig. 19: 49 etched in 32/43); 
depositing a liner on a top of the bilayer structure and on a side of the bilayer structure within the channel hole (col. 20, lines 41-43: liner, not shown, formed within hole 49, which includes exposed side surfaces of 32 and 43); and 
depositing a plug fill in the channel hole (col. 20 lines 35-36 & fig. 20: 59 formed in 49), the plug fill comprising at least one of: 
a silicon germanium plug (col. 20 lines 50-51) or 
a graded germanium plug. 
Miyata further teaches the liner hasetch selectivity to alternating stacks 1000 and 2000 (including layers of material such as silicon oxide and silicon nitride), dielectric materials 65 and 265 (which include materials such as doped or undoped silicon oxide), and substrate 8 (col. 25 lines 16-20). 
Miyata is silent to wherein the liner comprises at least one of: 
germanium oxide; or
pure silicon (Si).
Lu teaches etching germanium oxide selective to an alternating stack (120L) including at least one layer of silicon oxide (121) from a channel hole (¶ 0159 & fig. 18G: germanium oxide etched selective to 120L from memory hole 84z). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the liner of Miyata to comprise the material of Lu, to provide etch selectivity to dielectric material such as silicon oxide, and would be suitable to be used for the liner of Miyata. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ. 416.  In the instant case, the material of Lu is suitable to provide the liner etch selectivity of Miyata.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Lu as applied to claim 19 above, and further in view of Wang.
Regarding claim 20, Miyata in view of Lu teaches the method of claim 19, wherein the step of depositing a plug fill in the channel hole comprises: 
depositing a plug layer in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 49); and
pinching of a top of the plug layer with at least one of 
germanium; 
silicon; or 
silicon-germanium alloy (Miyata, col. 20 lines 49-51 & fig. 20: silicon-germanium alloy conformally deposited in upper portions of recess 49.  Such a conformal deposition includes sidewall portions merging together to pinch off lower portion); 
wherein the pinching of the top creates a void in the plug layer (Miyata, col. 20 lines 59-60: cavity formed within each fill structure 59), a size of the void being controllable (Miyata, col. 20 lines 59-61: formation of cavity in 59 controlled by manner of deposition).
Miyata in view of Lu further teaches the plug fill is formed by chemical vapor deposition (Miyata, col. 20 lines 55-59).
Wang teaches a method of depositing a plug fill in a hole (¶ 0094 & fig. 6: plug 653 formed in hole 105, similar to the plug structure of Miyata), the plug formed by chemical vapor deposition and comprising a void (¶ 0094 & fig. 6: 657, similar to cavity of Miyata), the method of depositing the plug fill in the hole comprising:
depositing a layer of plug material in the hole (¶ 0094 & fig. 6: first portion of 653 formed in hole 105);
etching back a portion of a layer in the channel hole (¶ 0103: etch performed to form inhibited portion 655); and
after the etching back the portion of the layer, pinching of a top of the layer (¶¶ 0094-0095 & fig. 6: deposition continues until the hole is filled, including pinch-off point at top of hole), wherein the pinching of the top of the layer creates a void in the plug fill (¶ 0094: pinch-off region creates void 657, similar to cavity of Miyata), a size of the void being controlled by the depositing of the layer (¶ 0094: seam smaller than obtained with a conventionally filled feature).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the void formation of Miyata in view of Lu with the deposition sequence of Wang, as a means to reduce the problem of coring during CMP (Wang, ¶ 0094), preventing trapping of impurities during subsequent process steps (Wang, ¶ 0039).
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the deposition sequence of Wang is suitable to provide the plug fill cavity of Miyata in view of Hopkins, with no change in the no change in the intended function of a sacrificial plug fill in a bilayer stack.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894